Citation Nr: 0727849	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-04 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to an increased rating for service connected 
generalized anxiety disorder, currently evaluated at 50 
percent.

2.	Entitlement to an increased rating for service connected 
residuals, shell fragment wound, left thigh, currently 
evaluated at 10 percent.


REPRESENTATION

 	Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied increased ratings for service connected 
generalized anxiety disorder, currently evaluated at 50 
percent, and residuals, left thigh shrapnel fragment wound, 
assessed at 10 percent.  The RO issued a notice of the 
decision in May 2003, and the veteran timely filed a Notice 
of Disagreement (NOD) that same month.  Subsequently, in 
January 2004 the RO provided a Statement of the Case (SOC), 
and the veteran timely filed a substantive appeal.  The RO 
provided Supplemental Statements of the Case (SSOCs) in July 
2004, September 2004, November 2005 and November 2006.  

The veteran requested a Travel Board hearing on this matter, 
which was held in March 2007 where the veteran presented as a 
witness before the undersigned veteran's law judge.  A 
transcript of the hearing is of record.

With respect to neuropathy resulting from the veteran's 
service connected shrapnel fragment wound, left thigh, this 
aspect of the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran's service connected generalized anxiety 
disorder is characterized by fair judgment at times, 
disturbances in mood, and difficulty in maintaining 
effective social relationships, but not by suicidal 
ideation, obsessional rituals that interfere with routine 
activities, intermittently illogical, obscure or 
irrelevant speech, spatial disorientation, neglect of 
personal appearance and hygiene, inability to establish 
and maintain effective relationships, persistent delusions 
or hallucinations, grossly inappropriate behavior, memory 
loss for names of close relatives or persistent danger of 
hurting himself or others.

3.	The veteran sustained a penetrating shell fragment wound 
to the left thigh during service, which resulted in 
retained metallic fragments in the soft tissues and 
necessitated a prolonged period of hospitalization, 
consistent with moderately severe injury to Muscle Group 
XIV; the shell fragment wound did not result in ragged, 
depressed and adherent scars; soft, flabby muscles or 
other atrophy; or X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma 
and explosive effect of the missile, or other such 
findings consistent with severe injury to Muscle Group 
XIV.

4.	The veteran's service-connected shell fragment wound scars 
in the left thigh region do not cover an area of at least 
144 square inches, nor are they manifested by pain upon 
objective demonstration.


CONCLUSIONS OF LAW

1.	The criteria for assignment of an increased rating in 
excess of 50 percent for generalized anxiety disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.130, Diagnostic Codes 9413, 9440 (2006).

2.	The criteria for assignment of an increased rating of 30 
percent, but no more than 30 percent, for residuals of 
shell fragment wounds to the left thigh, with Muscle Group 
XIV involvement, have been met.  38 U.S.C.A. §§ 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.55, 4.56, 
4.73, Diagnostic Codes 5313, 5314, 5315 (2006).

3.	The criteria for a separate compensable rating for 
residual shell fragment wound scars in the left thigh 
region have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7802, 7804, 7805 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this letter must 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The March 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claims, namely, proof of that his service 
connected disorders had worsened.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claims.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim in the March 2004 
letter, and was provided with notice of the type of evidence 
necessary to establish a rating or effective date for the 
rating subsequently in a March 2006 correspondence.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide the above notice to the veteran prior to 
the May 2003 RO decision that is the subject of this appeal 
in its March 2004 or March 2006 letters.    Notwithstanding 
this belated notice, the Board determines that, aside from 
the Dingess requirements, the RO cured this defect by 
providing complete VCAA notice followed by readjudication of 
the claims.  See November 2005 and November 2006 SSOCs; 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.  


The notice of the Dingess requirements was provided 
simultaneously with the most recent readjudication of the 
claims.  See November 2006 SSOC.  The Board is cognizant of 
recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

The Board finds that the presumption of prejudice raised by 
the RO's action in providing the appellant and her service 
representative with post-decisional notice of the Dingess 
requirements is rebutted.  As will be explained below in 
greater detail, the evidence supports an increased rating for 
the veteran's service-connected residuals of shell fragment 
wounds to the left thigh to 30 percent and the preponderance 
of the evidence is against a higher rating for that 
disability.  The preponderance of the evidence is also 
against the other two claims on appeal: a rating in excess of 
50 percent for the veteran's psychiatric disorder and a 
compensable rating for his residuals of shell fragment wound 
scars.  The RO will assign the increased rating of 30 percent 
and the effective date for that increase.  Any question as to 
the disability rating or effective date to be assigned for 
the other disabilities (psychiatric disorder; scars) is moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the 
appellant does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.
      

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive multiple VA examinations relating to both 
disabilities on appeal, which were thorough in nature and 
adequate for the purposes of deciding these claims.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Generalized Anxiety Disorder
With respect to evaluations for psychiatric disabilities, 
38 C.F.R. § 4.130, Diagnostic Code 9440 sets forth the 
applicable schedule of ratings for mental disorders, to 
include generalized anxiety disorder.  38 C.F.R. § 4.130, 
Diagnostic Code 9440; see 38 C.F.R. § 4.130, Diagnostic Code 
9413.  Under this Code, a veteran will garner a 50 percent 
evaluation if he displays "[o]ccupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships."  38 C.F.R. § 4.130, Diagnostic Codes 9413, 
9440. 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9413, 9440.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Codes 9413, 9440.                    

In addition to these rating criteria, the Global Assessment 
of Functioning (GAF) is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994); see 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF score 
of 31 to 40 denotes some impairment in reality testing or 
communications (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF Score 
of 41 to 50 denotes serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job), whereas 
a GAF Score of 51 to 60 denotes moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF Score of 61 to 70 denotes some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 47 (4th ed., revised 1994) (Manual).  The GAF 
designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  
Carpenter, supra, citing to the Manual; Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  

Muscle Injury Resulting from Shrapnel Fragment Wound
Turning to the governing rating criteria for muscle injury, 
38 C.F.R. § 4.73, Diagnostic Codes 5301 through 5329 set 
forth the pertinent rating criteria and §§ 4.55 and 4.56 
provide guidance in the evaluation of muscle disabilities.  
38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 5301-5329 
(2007).  Relevant to the instant case, 38 C.F.R. § 4.73, 
Diagnostic Code 5313 sets forth the rating criteria for 
Muscle Group XII (posterior thigh group), while Diagnostic 
Code 5314 illuminates the criteria for Muscle Group (XIV) 
(anterior thigh group).  These Codes each provide for 
respective ratings of 10 percent, 30 percent or 40 percent 
for moderate, moderately severe or severe disability of this 
area.  38 C.F.R. § 4.73, Diagnostic Codes 5313, 5314 (2007).  
In addition, Diagnostic Code 5315, governing Muscle Group XV 
(medial thigh group) provides for respective ratings of 10 
percent, 20 percent and 30 percent for moderate, moderately 
severe or severe disability.  38 C.F.R. § 4.73, Diagnostic 
Codes 5315.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability consist of loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).         

38 C.F.R. § 4.56(d) defines the terms "moderate," 
"moderately severe," and "severe" as used for rating 
purposes.  38 C.F.R. § 4.56(d).  "Moderate" disability of 
muscles is characterized by a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  History and complaint characteristic of moderate 
disability of muscle includes service department records or 
other evidence of in-service treatment for the wound.  For a 
finding of moderate disability of muscle, there should be 
record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
characteristic of moderate muscle disability include small or 
linear entrance and (if present) exit scars, indicating a 
short track of the missile through muscle tissue.  For 
moderate muscle injury, there should be some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

"Moderately severe" disability of muscles, in contrast, is 
characterized by a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History and 
complaint characteristic of moderately severe muscle injury 
includes service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability. Tests of strength and endurance compared with the 
sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

Finally, "severe" disability of muscles is characterized by 
a through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  History 
and complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (D) Visible or measurable atrophy; 
(E) Adaptive contraction of an opposing group of muscles; (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

In addition, pursuant to 38 C.F.R. § 4.56(a), an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal, 
whereas a through-and-through injury with muscle damage shall 
be evaluated as no less than a moderate injury for each group 
of muscles damaged.  38 C.F.R. § 4.56(b).         

The Board must also consider whether a higher evaluation 
would be in order under other relevant Diagnostic Codes.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," and one 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), see Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In addition, when a 
veteran has separate and distinct manifestations attributable 
to a single injury, he should receive additional compensation 
for such manifestations under separate Diagnostic Codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, the Board 
must consider the propriety of assigning both a higher rating 
and additional, separate ratings under other Diagnostic 
Codes, to include those Codes governing limitation of motion 
and scarring.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

The Board parenthetically notes that, according to 38 C.F.R. 
§ 4.55(a), VA may not combine a muscle injury rating with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a).  In addition, pursuant to § 4.55(e), for 
compensable muscle group injuries located in the same 
anatomical region, but that do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).  On the 
other hand, however, for muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of § 4.25.  38 C.F.R. § 
4.55(f).
 
Limitation of Motion (Possible Higher Ratings)
Turing to the regulations governing limitation of motion of 
the thigh and leg, the Board notes that 38 C.F.R. § 4.71a and 
accompanying Diagnostic Codes set forth the relevant rating 
criteria.  As the veteran currently is in receipt of a 10 
percent rating for his muscular disorder, the Board will 
review the other relevant Diagnostic Codes for limitation of 
motion that provide for ratings in excess of 10 percent.

With respect to thigh limitation of motion, under Diagnostic 
Code 5252, a veteran will receive the next higher rating of 
20 percent for limitation of thigh flexion to 30 degrees, a 
30 percent rating for flexion limited to 20 degrees and a 
maximum 40 percent evaluation for limitation of thigh flexion 
to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  
According to Diagnostic Code 5253, veteran will generate a 
maximum rating of 20 percent for impairment of the thigh with 
limitation of abduction of and motion lost beyond 10 degrees.  

Pursuant to Diagnostic Code 5260, limitation of leg flexion 
to 30 degrees will produce a 20 percent rating, while 
limitation of flexion to 15 degrees will generate the maximum 
30 percent evaluation.  A veteran with limitation of leg 
extension to 15 degrees will receive a 20 percent rating, 
while limitation of extension to 20 degrees will warrant a 30 
percent rating under Diagnostic Code 5261.  Extension limited 
to 30 degrees will generate a 40 prevent rating and 
limitation to 45 degrees will generate a maximum 50 percent 
evaluation under this Code.   

Scars (Additional, Separate Ratings)
In terms of disability ratings for scars, the Board comments 
that at the time the veteran filed his October 2002 claim, 
the following pertinent provisions under 38 C.F.R. § 4.118 
were in effect:  For a scar, other than on the head, face and 
neck, which was superficial and did not cause a limitation of 
motion, a veteran would receive a maximum 10 percent 
evaluation if it covered an area of 144 square inches or 
greater under Diagnostic Code 7802.  Pursuant to Diagnostic 
Code 7804, a veteran would garner a maximum 10 percent rating 
for a superficial scar that was painful on examination.  The 
regulation defines a "superficial scar" as one that was not 
associated with underlying soft tissue damage.  38 C.F.R § 
4.118, Diagnostic Codes 7802, Note (2) & 7804, Note (1) 
(2006).  Under Diagnostic Code 7805, other scars should be 
rated on limitation of function of the affected part.  38 
C.F.R § 4.118, Diagnostic Code 7805 (2006).         

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Generalized Anxiety Disorder

Factual Background
VA medical records spanning March 2002, April 2002, May 2002 
and June 2002 reflect that the veteran indicated that he was 
trying to cope with family members and related stress.  He 
used time-outs as well as outside supports to assist in 
reducing his anxiety symptoms.  During  this time, the 
veteran had a bright affect and mood as well as clear 
thoughts.  He dressed neatly and appeared neatly groomed.  He 
denied suicidal or homicidal ideations.  

As reflected in September 2003 VA medical notes, the veteran 
had an anxious mood and affect and received a GAF score of 
57.  

October 2003 and November 2003 VA medical notes disclose that 
the veteran had continued to have stress at home in the form 
of arguments with his wife.  Despite this, however, the 
veteran had a bright mood and affect.  He denied suicidal or 
homicidal ideation and he was neatly groomed and dressed.  
His thought appeared clear and on task, and the examiner 
noted that the veteran "is managing his anxiety fairly 
well."  In November 2003, he received a GAF score of 56.      

December 2003 and January 2004 VA psychiatric examination 
reports disclose that the veteran reported having nightmares, 
was hypervigilant and anxious most of the time, and startled 
easily.  A mental status examination during these 
examinations revealed a restricted affect and anxious mood.  
He exhibited a normal rate, volume and tone of speech, as 
well as a goal-directed thought process.  The veteran had no 
loose association or flight of ideation, and he denied having 
hallucinations, delusions and suicidal thoughts.  He had 
impaired insight, fair judgment and some intrusive thoughts.  
He was oriented x3 with an intact short and long term memory.  
The veteran's attention at this time was slightly impaired.  
Based on this assessment, the physician at both times 
diagnosed the veteran with PTSD and generalized anxiety 
disorder.  In the December 2003 report, he assigned a GAF 
score of 52, and in January 2004 he designated a GAF score of 
50.    

In February 2004, the veteran had a GAF score of 56, 
reflecting moderate symptoms.  At this time he exhibited a 
bright mood and affect, clear and goal-directed thoughts, and 
denied and suicidal or homicidal ideations.  He appeared 
neatly dressed and groomed.  

In April 2004, the veteran again appeared neatly groomed and 
dressed, with a bright mood and calm affect.  He had clear 
and directed thoughts, with no evidence of a thought 
disorder, but had little insight into his family problems.  
He denied suicidal or homicidal ideations.  A mental status 
examination conducted at this time revealed intact cognitive 
functions, to include orientation and memory.   

A similar assessment of the veteran appears in a May 2004 VA 
medical note.  At this time, the veteran was neatly dressed 
and groomed, with a pleasant mood but anxious affect.  He had 
restricted, but concrete thoughts, and continued to deny 
suicidal or homicidal ideations.  The veteran discussed 
ongoing conflicts with his wife, but indicated that he had 
used time-outs to escape the situation.  

During a July 2004 VA mental status examination, the veteran 
displayed a blunted affect and rambling speech.  He appeared 
well groomed and casually dressed, but he exhibited a 
depressed and mildly anxious mood.  He had no delusions, 
hallucinations or evidence of a thought disorder, as the 
veteran had clear and directed thoughts to the conversation.  
Insight and judgment were fair, and the veteran had no 
suicidal or homicidal ideations.  At this time, the veteran 
also reported having nightmares and having been in a constant 
state of anxiety since returning from service.  His arguments 
with his wife exacerbated this anxiety.  He reported similar 
difficulties in an August 2004 VA medical record, where he 
received a GAF score of 57.    

As reflected in an August 2004 VA medical note, the veteran 
reported that he was coping well, but still experienced 
discord with his wife.  He dressed neatly, but had an anxious 
mood and affect.  He had clear and goal-directed thoughts, 
without evidence of a thought disorder.    

An October 2004 VA medical report conveys that the veteran 
again appeared neatly dressed and groomed, with a bright mood 
and calm affect.  He had clear thoughts that were goal-
directed.  He continued to deny suicidal or homicidal 
ideation.

In November 2004, the veteran had a GAF score of 46, which 
represented serious symptoms or any serious impairment in 
social, occupational, or school functioning.  At this time, 
the veteran appeared well-groomed and casually dressed.  He 
did not display agitation or psychomotor retardation or any 
thought disorder.  He had a constricted affect and neutral 
mood, with intact cognitive function, insight and judgment.  
He denied experiencing delusions, hallucinations or thoughts 
of suicide or homicide.    

As of January 2005, the veteran had a GAF score of 56.  He 
was neatly dressed and groomed, with a bright mood and 
affect.  He had clear and goal-oriented thoughts, and denied 
suicidal or homicidal ideation.    

In March 2005, the veteran reported ongoing stress with his 
spouse.  At this time, he employed coping skills well, taking 
"time-outs" with his wife and seeking solace at his church.  
He appeared neatly groomed and dressed, with a bright affect.  
He had clear and goal-directed thoughts and denied having 
suicidal or homicidal ideations, delusions or hallucinations.  
The veteran displayed no evidence of a thought disorder, with 
an intact memory and orientation x3.     

As noted in May 2005 and June 2005 VA medical reports and in 
a July 2005 VA psychological examination report, the veteran 
appeared casually dressed with a restricted affect and 
anxious mood.  The veteran exhibited spontaneous speech, with 
normal tone and a goal-directed thought process without loose 
association or flight of ideation in thought content.  He 
denied hallucinations, delusions and suicidal thoughts.  As 
noted in the July 2005 report, the veteran indicated that he 
had experienced nightmares, hypervigilance, increased startle 
response, intrusive thoughts and anxiety over the years.  He 
also had fair judgment with slightly impaired insight.  
Attention, short and long-term memory were intact and he was 
oriented x3.  The July 2005 examiner diagnosed the veteran 
with PTSD and generalized anxiety disorder, assigning a GAF 
score of 53.  

An August 2005 VA medical note indicates that the veteran was 
well-groomed, casually dressed and exhibited no agitation or 
psychomotor retardation.  He had a constricted affect and 
neutral mood without evidence of a thought disorder.  He 
reported having no delusions, hallucinations or 
homicidal/suicidal ideations, and the veteran was oriented x3 
with an intact memory and fair insight/judgment.      

A September 2005 VA medical note contains a GAF score of 56.  
At this time, a VA clinical psychologist determined that the 
veteran had minimal impairment of functional status, had a 
highly supportive environment, optimal attitude and 
engagement with a full response to treatment.  He had a minor 
co-morbidity and moderately stressful environment, with 
minimal potential for dangerous behavior. 

In October 2005 the veteran received a GAF score of 57.

A November 2005 VA medical report characterized the veteran's 
anxiety, for which he had received valium therapy since the 
1950s, as "stable."  

As reflected in December 2005, January 2006 and February 2006 
VA medical reports the veteran appeared very neatly dressed 
and groomed, with a bright mood and affect.  He had clear and 
goal-directed thoughts, and denied suicidal or homicidal 
ideations.  He displayed no evidence of agitation or 
psychomotor retardation, as well as logical and coherent 
thought processes.  He had intact insight, judgment and 
cognitive functions.  The veteran did note during this period 
of time that he felt stress with his relationship issues with 
his wife, but employed good strategies to decrease this 
stress.  The February 2006 report indicates the veteran's 
account that he was "doing fine."      

At his recent March 2007 Travel Board hearing, the veteran 
testified that his psychiatric disorder for which he took 
medication had worsened in the past few years, but also 
indicated that his memory was "pretty good" and that he 
tried to remain active.  Hearing Transcript at 6, 11-13.  He 
noted that he reads and mingles with people by driving down 
to a coffee shop "with the guys . . . and sit around and 
talk . . . ."  Hearing Transcript at 13.  The veteran also 
stated that he lived with his wife of 52 years and that he 
had good relationships with her and his seven children.  
Hearing Transcript at 14.  He conveyed that he experiences 
war-related nightmares sometimes, which were "not as severe 
as they used to be."  Hearing Transcript at 13.  As for 
severe anxiety attacks, the veteran affirmed that he had some 
such episodes, "but when I do, I just get up and go take a 
walk, or . . . get in my car and go ride somewhere and get 
away . . . ."  Hearing Transcript at 13.        

Discussion
The Board determines that the evidence weighs against an 
increased rating above of 50 percent for the veteran's 
service connected psychiatric disorder.  Specifically, as 
reflected in the VA medical records spanning March 2002 to 
February 2006, the veteran has not displayed gross impairment 
of thought process or communication, or any memory loss of 
names of close relatives, his own occupation or own name, as 
would typify a 100 percent rating.  As recently as March 
2007, and as reflected by the veteran's Travel Board hearing 
testimony, he has communicated in a cogent, logical and 
unimpaired fashion in addition to affirming that his memory 
is intact.    While the multitude of VA medical reports note 
the veteran's generalized anxiety disorder, and, at times, 
his anxious mood, the record, to include the March 2007 
Travel Board hearing testimony, does not reflect that he has 
near continuous panic or anxiety attacks that affect his 
ability to function independently, as might warrant a 70 
percent rating.  His asserted desire to "mingle" with male 
friends, his decades-long marriage and relationships with his 
children all do not support a finding that the veteran 
suffers from an inability to establish and maintain effective 
relationships, as would characterize a 70 percent evaluation.  
The evidence further demonstrates that the veteran has 
employed certain coping methods to diffuse his stress, which 
apparently have met with success.  

The available VA medical records also do not point to the 
veteran ever having experienced delusions, hallucinations, or 
homicidal or suicidal tendencies, as might warrant higher 
ratings of 70 percent or 100 percent, and these reports do 
not indicate that he ever has exhibited an unkempt or 
ungroomed appearance consistent with a more severe level of 
disability.  To the contrary, these records have consistently 
noted that the veteran has appeared well groomed and tidy and 
that he has not reported any violent ideations, 
hallucinations or delusions.  The evidence of record does not 
show that the veteran has been prone to periods of violence 
or that he has displayed disorientation, either spatial or 
otherwise.  

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  In addition 
to the absence of most of the symptoms that are illustrative 
of a 70 percent rating (38 C.F.R. § 4.130, Diagnostic Code 
9400), the Board notes that the veteran's GAF scores have 
ranged from a low of 46 to a high of 57.  While such scores 
are demonstrative of some fluctuation over time, they have 
remained relatively consistent and stable, averaging in the 
low-to-middle 50s since 2002, and therefore also are 
consistent with the current 50 percent rating.  See 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994); Carpenter, supra.  In view of the foregoing, the 
Board determines that the evidence weighs against an 
increased rating in excess of 50 percent at this time.       

While the Board acknowledges that the veteran, during his 
March 2007 Travel Board hearing, testified that his 
psychiatric disorder had worsened in recent years, which 
ordinarily might give the Board pause to solicit a fresh and 
more current VA examination, in light of the veteran's 
appearance before the undersigned Veterans Law Judge and his 
testimony at that time, as well as the unbroken and 
voluminous psychological medical record spanning 2002 to 
2006,  the Board determines that the record as it stands now 
suffices to render a full and fair decision on this issue.
    
b. Residuals, Shrapnel Fragment Wounds, Left Thigh

Factual Background
A December 1951 Evacuation Hospital Report indicates that the 
veteran sustained multiple missile wounds.  Relevant to the 
instant appeal, this report described how the veteran 
incurred such a wound in the left thigh, which the examiner 
characterized as "penetrating, shell fragment, without 
artery or nerve involvement."  The presence of a "foreign 
body" in the left thigh was noted.

A subsequent Abbreviated Clinical Record indicates that the 
veteran's left thigh wound, located at the posterior 1/3 of 
the thigh, had "broke[n] down" in January 1952 after the 
veteran had fallen.  Over the next few weeks, this report 
documented the gradual improvement of the thigh wound.  In 
another such report, it was noted that X-rays were negative 
for any fractures as a result of the shell fragment wound, 
but did reveal the presence of foreign bodies deep in the 
left thigh.  This record also discusses the presence of the 
veteran's two inner left thigh wounds, measuring 
approximately 3cm by 3cm.  

The veteran's January 1953 Report of Medical Examination for 
Separation contains a normal clinical assessment of all 
systems. 

As reflected in an October 1953 VA Report of Medical 
Examination for Disability Examination, the veteran received 
shrapnel wounds from 120 mortar round during his active 
service in December 1951.  He had not been hospitalized since 
his discharge from service.  At this time the veteran 
reported that his left leg would "become tired" with 
prolonged walking.  

A physical examination revealed a scar 1/2 inch in diameter, 
point of entrance and it apparently went underneath the skin, 
making an exit about two inches below the medial aspect of 
the left leg.  The clinician opined that the projectile 
apparently just dug a tunnel underneath the skin.  At the 
junction of the middle and lower third posterior aspect of 
the left leg, a 1/2 inch scar, point of entry, appeared, 
without exit or history of shrapnel removal from that area.  
In the perineal region, the examiner observed a two inch scar 
on the medial aspect of the upper third of the thigh, but 
there was no history of this being a through and through 
scar, as there was a history of the shrapnel having been 
removed.  

The clinician noted, however, that there was a through and 
through shrapnel wound in the left thigh.  At this time the 
veteran lodged no objective complaints or residuals from the 
foreign-body shrapnel wounds.  The wounds to the thigh were 
small, and apparently struck no vital structures.  The only 
one having a point of exit and entry was in the left thigh, 
and it simply made a tunnel under the skin for a matter of 2 
to 2 1/2 inches.      

In March 1960, the veteran submitted to a VA examination, 
where he indicated that he experienced some aching and 
tightness in the left lower extremity stemming from his 
shrapnel wound.  

An April 1968 Special Orthopedic Examination report indicates 
that the veteran's lower extremities appeared well-developed 
and muscled.  On the lower medial side of the left thigh, the 
clinician observed two irregular round, oval, pigmented 
areas, measuring approximately 3/4 inch in diameter.  These 
scars appeared smooth and non-tender, non-adherent, and non-
depressed.  The left leg and posterior aspect of the mid-part 
just below the middle leg and the posterior showed a scar 
approximately 5/8 in diameter.  This scar was depressed a few 
millimeters, but did not appear indurated, tender or 
adherent.  At this time, the veteran had no atrophy of the 
left thigh, and he exhibited normal range of motion of all 
joints, hips, knees, ankles and feet.  At this time, the 
veteran reported having an aching sensation in the medial 
side of the left thigh, with fatigue in the left leg upon 
excessive walking.

In his October 2002 claim, the veteran indicated that he had 
experienced increasing pain and loss of mobility due to his 
left thigh injury.   

As reflected in a January 2003 VA medical examination report, 
the veteran reported having intermittent pain in the left 
thigh over the scar, aggravated by standing for longer than 
30 minutes.  This pain ranged in severity from 1/10 to 10/10.  
He indicated that he received no treatment for this disorder, 
and denied any other symptoms, to include muscle weakness of 
the left thigh.  

Upon physical examination, the clinician observed a left 
medial mid-shaft thigh scar, measuring 1cm by 1cm, which was 
non-tender to palpation, non-adherent, non-depressed and 
slightly disfiguring.   

A December 2003 VA medical examination report notes that the 
veteran walked with an antalgic gait and a straight cane.  He 
displayed a negative straight leg raise bilaterally to 70 
degrees, and his thighs measured 45.5 cm on the right and 
45.75 cm on the left.  The veteran had intact sensation in 
the legs, with decreased sensation on the left L4-S1 
distribution as compared with the other side.  He had 5/5 hip 
flexion, as well as knee flexion and extension.  The examiner 
noted that residuals of the left thigh shrapnel wound had 
remained stable and unchanged since the January 2003 
examination.  

A July 2005 VA muscle examination report notes that the 
veteran remained in the Army hospital for 12 weeks as a 
result of his multiple shrapnel fragment wounds.  The veteran 
indicated that he had pain rated as a 9/10 in the area of the 
left thigh wound and that he could not work due to this pain.  
He further described that he had a decreased ability to 
stand, which required using a cane three to four times weekly 
due to giving out.  

A physical examination revealed a 1cm by 1cm scar to the left 
medial middle thigh, which was non-tender, non-depressed, 
non-adhering and minimally disfiguring.  The veteran 
displayed no muscle atrophy, no limitation of motion and his 
joints were unaffected.  The examiner offered her impression 
that the veteran had a shrapnel fragment wound to the left 
medial thigh with scar.  

An accompanying July 2005 X-ray report of the left femur 
disclosed the presence of two metallic fragments in the soft 
tissues of the thigh projecting medially and proximally.  The 
femur appeared intact, and the hip joint and knee exhibited 
no obvious abnormalities.  The clinician viewed no evidence 
of acute or chronic injury to the femur or other intrinsic 
pathology.  

A July 2006 VA medical report conveys that the veteran had 
injuries to the left gastronomies, left vastus medialis and 
left gluteus maximus.  (As discussed in more detail below, 
the preponderance of the evidence is against the involvement 
of more than one muscle group in different anatomical regions 
or affecting more than one joint.)  The physician indicated 
that his missile wound was not through-and-through, and that 
there was no associated bone, nerve, vascular or tendon 
injuries.  He also answered negatively that the veteran had 
flare-ups of muscle injury residuals, but noted the veteran's 
uncertainty of movement, pain, increased fatigability, 
weakness, and decreased coordination.  The physician also 
detected no loss of deep fascia or muscle substance, 
including atrophy, and observed normal muscle functioning in 
terms of comfort, endurance and strength.  The veteran had a 
left medial thigh scar, measuring 1cm, without pain or 
adherence, and the clinician saw no separate entry and exit 
wounds.  The motion of any joint was not limited by muscle 
disease or injury, but the left thigh had muscle strength of 
only 3/5.  His thigh suffered no tissue loss or muscle 
herniation.  The physician additionally commented that the 
veteran had a lowered threshold for pain, with mild weakness.  
He always used a cane and reported chronic symptoms.  

At his March 2007 Travel Board hearing the veteran testified 
that since January 2007 he had begun to experience numbness 
in his left leg.  Hearing Transcript at 3.  He rated his left 
thigh pain as a constant 9/10 and stated that "I can't pull 
it up, when I do that, it feels like a ball . .  right 
there."  Hearing Transcript at 4.  He reported experiencing 
pain, which had not existed a year before, and noted that he 
had to walk with a cane.  Hearing Transcript at 4, 10.  The 
veteran stated that he could walk a few blocks slowly without 
stopping and that up until 2003 he walked five miles daily.  
Hearing Transcript at 4-5.  In 2003 he had undergone a 
treadmill test, which the veteran stated had caused him back 
and leg pain.  Hearing Transcript at 5.  

The veteran further stated that he did not feel more 
tenderness about the left thigh wound when he pressed on it, 
but described it as radiating pain, which would shoot down 
his leg from the wound to his feet.  Hearing Transcript at 7-
8.  This pain felt sharp and dull at times.  Hearing 
Transcript at 8.  As for the incurrence of the wound, the 
veteran affirmed that he was hospitalized for six to seven 
weeks initially, discharged, and then readmitted for another 
six to seven weeks.  Hearing Transcript at 11.  

Discussion
Before addressing the merits of the veteran's claim, the 
Board must first make a determination as to which of the 
three potential Diagnostic Codes, that is 5313 (Muscle Group 
XIII), 5314 (Muscle Group XIV) or 5315 (Muscle Group XV), 
applies to the veteran's service connected muscular injury.  
As reflected by the record, various medical professionals 
have described the injury as existing in the posterior thigh, 
interior thigh, medial thigh and the anterior thigh's vastus 
medialis.  The RO construed the veteran's injury as one in 
the medial thigh group (Muscle Group XV) under Diagnostic 
Code 5315, however, as noted above, at least one recent 
medical professional has assessed the location of this injury 
as in the vastus medialia, anterior portion of the left 
thigh.  See Dorland's Illustrated Medical Dictionary 1192 
(illustrating anterior aspect of the thigh, which includes 
the vastus medialis muscle).  Given the fact that the 
pertinent Diagnostic Code (i.e., 5314) relating to the 
anterior thigh permits a next higher rating of 30 percent 
instead of the only 20 percent rating under Diagnostic Code 
5315 for "moderately severe" injury, and construing the 
evidence presented with the benefit of the doubt in the 
veteran's favor, the Board determines that Diagnostic Code 
5314 applies in the instant case.       

The Board also determines that the provisions of 38 C.F.R. § 
4.55(e)and (f) do not apply in the instant case because the 
veteran's left thigh wound has affected one anatomical region 
(i.e., the thigh) and the evidence does not suggest that the 
injury acts on different joints (i.e., the hip and the knee).      

Having established that the Diagnostic Code 5314 governing 
Muscle Group XIV applies, the Board next must address whether 
the evidence of record supports an increased rating.  The 
Board determines that the evidence weighs in favor of a 
rating consistent with a "moderately severe" muscle injury 
of the veteran's left thigh.  Specifically, the veteran's 
service medical records demonstrate that he experienced what 
the Board views as "hospitalization for a prolonged period 
for treatment of the wound," consistent with a determination 
of a "moderately severe" disability under 38 C.F.R. § 
4.56(d)(3).  As discussed at his Travel Board hearing, the 
veteran was hospitalized for this wound on two occasions, 
totaling many weeks.  Accordingly, the evidence of record 
preponderates in the veteran's favor for a rating of 30 
percent.  

The Board comments that the evidence weighs against a maximum 
rating of 40 percent under Diagnostic Code 5314 for severe 
disability.  The veteran's left thigh shrapnel wound did not 
shatter any bones or cause ragged, depressed and adherent 
scarring, as would characterize a 40 percent evaluation under 
this Code.  In addition, the evidence does not suggest that 
the veteran's damaged muscle tended to swell and harden 
abnormally.  The left thigh muscle further has not atrophied 
over the years since the veteran's active service, as might 
be suggestive of a severe injury, and while July 2005 X-rays 
have revealed the presence of two shrapnel fragments in the 
left thigh, the Board does not characterize such debris as 
"minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile."  
See 38 C.F.R. § 4.56(d)(4)(A)-(G).  As such, an increased 
rating to 40 percent under Diagnostic Code 5314 is not 
warranted.

Nor is a higher rating above 30 percent warranted pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5252, which reflects 
limitation of thigh flexion to 10 degrees or Diagnostic Code 
5261, representing leg extension limited to at least 30 
degrees.  As recently as July 2005, the veteran exhibited no 
limitation of motion and his left lower extremity joints 
remained unaffected.  While the veteran has reported 
experiencing pain and fatigability in the left lower 
extremity, even when considering these DeLuca factors in the 
Board's assessment, increased ratings above 30 percent under 
either of these Codes cannot stand in light of the documented 
full range of motion of this left thigh.  

As for compensation relating to the veteran's scarring as a 
result of his left thigh shrapnel wound, the Board comments 
that the evidence weighs against a compensable rating at this 
time under any of the governing Codes.  As recently as July 
2006, a VA examiner determined that the veteran's left medial 
thigh scar measured only 1cm, caused the veteran no pain and 
was non-adherent.  In light of this evidence, a compensable 
rating under Diagnostic Code 7802, which requires a minimum 
scar area of 144 square inches, Diagnostic Code 7804, 
necessitating a painful scar, or Diagnostic Code 7805, 
mandating some limitation of function of the part affected, 
is not appropriate.

c. Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected 
disabilities have necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or has caused 
a marked interference with employment.  In the absence of 
such factors, the criteria for submission for assignment of 
an extraschedular rating for his psychiatric and thigh 
disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for service connected generalized anxiety 
disorder, currently evaluated at 50 percent, is denied.

An increased rating, to 30 percent but not more than 30 
percent, for service connected residuals, shell fragment 
wound, left thigh, is granted.

A compensable evaluation for scarring as a result of service 
connected residuals, shell fragment wound, left thigh, is 
denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim with respect to any 
neurological symptoms stemming from his service connected 
left thigh shrapnel fragment wound.  38 C.F.R. § 19.9 (2006).  
Specifically, at his Travel Board hearing, the veteran 
indicated that he had recently begun to experience radiating 
pain from his left thigh wound to his foot.  From the 
evidence presented on the record, the Board finds it unclear 
whether such radiculopathy is a residual of his service 
connected shell fragment wound of the left thigh or is due to 
a nonservice-connected disability such as a back disorder.  
The Board, therefore, must obtain a VA medical examination to 
assess this issue.

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The veteran must be afforded a VA 
neurological medical examination for the 
purpose of determining whether he 
currently has any neurological symptoms 
or radiculopathy affecting an anatomical 
region other than the thigh, to include 
the lower leg and foot, associated with 
his left thigh shrapnel wound.  

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination and 
any laboratory tests that are deemed 
necessary, the clinician is requested to 
answer the following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran currently has any 
neurological symptoms or 
radiculopathy affecting an 
anatomical region other than the 
thigh, to include the lower leg and 
foot, associated with his service 
connected shell fragment wound of 
the left  thigh?

If the examiner determines that the 
current neurological symptoms are at 
least as likely as not causally related 
to the veteran's service connected 
residuals, shell fragment wound, left 
thigh, s/he should determine the 
severity of this disorder (that is, rate 
it as mild, moderate, moderately severe, 
or severe with marked muscle atrophy). 

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim is not adjudicated to the 
veteran's satisfaction, the AMC/RO must 
issue an appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


